Affirmed and Memorandum Opinion filed June 25, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00609-CR

               MATTHEW VINCENT WOODARD, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1366319

                 MEMORANDUM                     OPINION


      A jury convicted Matthew Vincent Woodard of aggravated assault with a
deadly weapon. Appellant pled true to an enhancement paragraph and the jury
sentenced him to confinement for thirty years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a timely notice of appeal.
We affirm.
      In his sole issue, appellant claims the evidence was legally insufficient to
support his conviction. Appellant asserts the State failed to prove that he was the
person who shot the complainant, Veronda Bailey.

                       EVIDENCE OF SHOOTER’S IDENTITY

      Bailey testified that on the evening of October 14, 2012, she was at the
apartment of a friend, Demetric Wheeler. A person Bailey knew by sight
approached her. She identified appellant in court as that person. Appellant had a
gun in his hands. Appellant demanded Bailey pay him $40 that he claimed she
owed him for a gambling debt. Bailey refused to pay and appellant waived the gun
in her face and pushed her against the bathroom wall. The gun went off and Bailey
fell to the floor. Appellant and Bobby Anderson carried Bailey outside and left.
The police arrived and Bailey was taken to the hospital in an ambulance. Bailey
had surgery and spent several days in the hospital.

      Demetric Wheeler testified to personally knowing appellant and identified
him in court. According to Wheeler, appellant entered her apartment with a gun
and said Bailey owed him $40. Appellant went into the bathroom where Bailey
was and shot her. After appellant and Anderson took Bailey outside, Wheeler left
and returned in time to see Bailey put in the ambulance.

      Investigator Joseph Nguyen showed Bailey and Wheeler a photo and both
identified appellant as the gunman.

                              STANDARD OF REVIEW

      When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether a rational jury could have found the
elements of the offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743,

                                         2
746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19
(1979)). We may not substitute our judgment for that of the jury by reevaluating
the weight and credibility of the evidence. Romero v. State, 406 S.W.3d 695, 697
(Tex. App.—Houston [14th Dist.] 2013, pet. stricken). We defer to the jury’s
responsibility to resolve any conflicts in the evidence fairly, weigh the evidence,
and draw reasonable inferences. Id. The jury alone decides whether to believe
eyewitness testimony, and it resolves any conflicts in the evidence. Id. In
conducting a sufficiency review, we do not engage in a second evaluation of the
weight and credibility of the evidence, but only ensure the jury reached a rational
decision. Young v. State, 358 S.W.3d 790, 801 (Tex. App.—Houston [14th Dist.]
2012, pet. ref’d).

                                    ANALYSIS

      Appellant argues the verdict was not rational because there were reasons to
doubt the reliability of the testimony of Bailey and Wheeler. The jury heard all the
evidence appellant refers to in his brief. The jury resolved any conflicts in the
evidence against appellant. The jury weighed the evidence and the credibility of
the witnesses and determined appellant was the shooter. It is not the role of this
court to determine which evidence the jury should have believed. See Wicker v.
State, 667 S.W.2d 137, 143 (Tex. Crim. App. 1984).

      Appellant also questions whether eyewitness testimony, without more, can
satisfy the State’s burden of proof. “The testimony of a single eyewitness can be
enough to support a conviction.” Bradley v. State, 359 S.W.3d 912, 917 (Tex.
App.—Houston [14th Dist.] 2012, pet. ref’d) (citing Aguilar v. State, 468 S.W.2d
75, 77 (Tex. Crim. App. 1971)).




                                         3
      We conclude that a rational finder of fact could have determined beyond a
reasonable doubt that appellant was the person who shot Bailey. We overrule
appellant’s sole issue and affirm the trial court’s judgment.




                                       /s/       Ken Wise
                                                 Justice



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4